Mr. President, I should like first of all to 
congratulate you on your election as President of 
the current session of the General Assembly. It 
is my particular pleasure to welcome you, the 
representative of a neighbouring country with 
which Yugoslavia has been developing friendly 
relations and comprehensive good-neighborly 
co-operation, to this important and responsible 
post.
93.	I should also like to pay a tribute to 
the Secretary- General for his high personal and 
statesmanlike qualities, as well as far the 
selfless efforts he exerted during the short but 
very dynamic and difficult period since his 
election. We are very pleased to see the 
representative of friendly and non-aligned Peru 
in this high and exceptionally important post. 
His election also honors the whole Latin American 
continent, as well as being recognition of the 
growing influence of the policy and movement of 
non-alignment in international relations.
94.	I avail myself of this opportunity to 
point out our particular gratitude and 
appreciation to the President of the thirty-sixth 
session Mr. Ismat Kittani, the representative of 
Iraq, a country with which Yugoslavia has firm 
friendly ties, for the outstanding efforts, 
objective attitude and skill with which he guided 
the thirty-sixth session of the General 
Assem¬bly, the second special session on 
disarmament and other meetings of the General 
Assembly in the course of the past year, which 
was fraught with numerous problems and 
difficulties.
95.	Although there are certain differences in 
the assessments of the causes of the present 
state of affairs in the world, we believe that 
there is almost no dispute that we are now 
witnessing one of those crucial turning-points in 
the history of international relations, when a 
choice has to be made between a perilous downhill 
slide caused by the increase of tension, and a 
halting of this dangerous trend by reversing the 
developments and directing them towards the 
renewal of international confidence and 
respon¬sibility, which have been so badly eroded. 
This would pave the way for a process of 
equitable and peaceful negotiation on a number of 
conflict situations and crises present in the 
world. There is no doubt that the situa¬tion in 
all spheres of international relations has 
deterio¬rated to such an extent that the whole 
international community is faced with that 
choice, which is all the more dramatic since 
there are no signs of improve¬ment. On the 
contrary, many things are getting out of control 
and are acquiring their own momentum which, in 
turn, produces more tension.
96.	There are three phenomena which 
constitute an inseparable whole and which are the 
major causes of negative developments. These are 
the unabated and spiraling arms race, which has 
acquired unforeseen proportions; the denial to 
countries and peoples of their right to free 
social development and self-determination; and 
increased rivalry, based on positions of 
strength, in establishing new boundaries of 
spheres of interest and influence and shifting 
the existing boundaries. All this is being done 
in the name of a self-arrogated right to protect 
social systems, to impose foreign models of 
development and to declare entire regions as the 
inviolable zones of security of big Powers. The 
use of force tends to become a legitimate form of 
behavior aimed at imposing the blocs as sole 
arbiters in international affairs. To this end, 
bloc policy resorts to the use of the most 
diverse methods of destabilization, ranging from 
interference in internal affairs and economic 
pressure to military intervention and direct 
aggression.
97.	The Secretary-General was, therefore, 
right when he said in his thought-provoking 
report on the work of the Organization that "The 
past year has seen an alarming succession of 
international crises as well as stalemates on a 
number of fundamental inter-national issues". 
This is a grave but regrettably true and 
irrefutable observation. This situation is less a 
result of cyclical aggravation than of the 
profound crisis of the post-war bloc system based 
on the balance of terror. The entire development 
of international relations since the Second World 
War has shown that the historic processes of 
emancipation and the striving for independent and 
undisturbed develop¬ment are deeply rooted and 
universal. In spite of all attempts to the 
contrary, the policy of the division of the world 
into blocs, aimed at controlling those processes 
and at preserving the system of domination and 
the policy of rivalry, has failed. This could not 
be achieved either through the cold war or by 
limited detente, by outbreaks of situations of 
conflict and other forms of interventionism or by 
attempts to crush the resistance of peoples to 
foreign domination and their will to establish 
their own national and social identities. In 
short, the arms race, limited wars and military 
interventions have not given any substantive 
advantage to either bloc, nor have they 
strengthened their internal cohesion. On the 
contrary, the bloc perception of international 
relations not only has failed to remove the 
possibility of global war but has constantly led 
the world to its brink.
98.	The blocs cannot solve in the old way the 
crises existing both within their own ranks and 
in inter¬national relations and they are not 
willing to do so on the new basis; they are 
trying to overcome them at the expense of small, 
economically and militarily weak countries. All 
this undoubtedly points to the obsolescence of 
the existing system of international political 
and economic relations, which is caught today in 
a web of mutual contradictions. The blocs are 
attempting to find a way out by intensifying and 
expanding their power. They are incapable of 
com¬prehending the altered structure of the 
international community and the growing awareness 
of nations and peoples, which have never been 
stronger, better organized and more committed to 
changing the existing international relations. 
Never has the gap been wider between the old 
relations and the new needs and possibilities for 
changing the existing state of affairs for the 
better, nor have the dangers threatening the 
world ever been so immediate and so far beyond 
control. There is practically no field in 
political and economic relations in which serious 
aggravation of difficulties has not occurred. The 
relaxation of tensions and the efforts to settle 
disputes by peaceful means are giving way to 
increased manifestations of the cold war and the 
use of force. Major channels of negotia¬tion, 
whether bilateral or multilateral, have been 
blocked, and communication for the purpose of 
negotiation has been reduced to the lowest level. 
The security and independence of many nations, as 
well as the most essential conditions of economic 
development, are threatened daily. The 
manifestations of such a state of affairs are, 
unfortunately, very numerous.
99.	The arms race, with the unrestrained and 
uncon¬trolled growth, quantitative and 
qualitative, and stock¬piling of weapons, 
constitutes today a most direct threat to world 
peace and an instrument for preserving the 
existing inequitable system of international 
relations. Negotiations on specific aspects of 
the limitation of the arms race or its control or 
on disarmament have for years been bogged down, 
while the Programme of Action contained in the 
Final Docu¬ment of the Tenth Special Session of 
the General Assembly, unanimously adopted at the 
first special session devoted to disarmament, has 
not been implemented. At the second special 
session on disarmament the Assembly was not only 
unable to do further work on an international 
strategy for a long-term process of disarmament, 
but, in a way, took a step backwards. Detente not 
only failed to become a coherent strategy for 
peace but, as the transition from cold war to 
peace, experienced a crisis precisely at the 
moment when it was about to achieve the most 
durable results, particularly in Europe.
100.	The existing focal points of crisi are 
constantly becoming linked with new ones in an 
uninterrupted chain stretching from the 
Mediterranean, through the region of the Gulf, 
the Indian Ocean, southern Africa and South 
America to the Caribbean and Central America.
101.	The longstanding practice of tolerating 
Israel’s aggressive policy in the Middle East has 
brought about a situation which has no precedent 
in recent history, and for which it would be hard 
to find a parallel even in the Second World War. 
Not only does there seem to be no end to the 
Israeli policy of expansionism and its violation 
of all the decisions of the United Nations and 
all the norms of inter¬national behavior, but 
Israel has resorted to genocide against the 
Palestinian people and keeps encroaching upon the 
independence of Lebanon, A premeditated and 
cold-blooded massacre of helpless Palestinian and 
Lebanese people is carried cut before the eyes of 
the whole of mankind, which is unable either to 
prevent the crimes or to punish the perpetrator. 
It has become obvious that this is a continuous 
and premeditated policy of aggression against and 
extermination of the Palestinian people and an 
attempt to find a "final solution" to the Middle 
East crisis without it or against its will. Such 
a policy is based on the illusion that the 
Palestinian question can be resolved without 
fulfilling the aspirations of the Palestinian 
people, which are, like those of any other nation 
in the region, to live in peace and security on 
its own territory and in its own independent 
State; without recognizing the PLO as the 
legitimate representative of the Palestinian 
people; and without Israel's withdrawal from all 
territories occupied in the 1967 war.
102. The Twelfth Arab Summit Conference, at Fez, 
adopted a constructive plan, the implementation 
of which should be supported by the entire 
international community. It is encouraging, also, 
to see a positive development even among those 
elements that until yesterday supported Israel 
automatically in all mani¬festations of its 
aggressive policy. It is high time to put a stop 
to this policy of extermination of the 
Palestin¬ian people and to enable it to exercise 
its inalien¬able rights. From the latest 
developments we should draw the lesson that it is 
no longer sufficient to express anger, 
disappointment, abhorrence or guilty conscience 
and to engage in the rhetorics of propa¬ganda but 
that it is indispensable instead to take resolute 
action. No one can avoid responsibility for the 
latest brutal atrocities in Beirut, least of all 
those that could have prevented it.
103.	In South-East and South-West Asia the 
state of crisis persists unchanged. The peoples 
of Afghan¬istan and Kampuchea are prevented from 
exercising their right to a free life and are 
still subjected to foreign intervention. The 
international community has, through United 
Nations resolutions and the positions taken by 
the conferences of the non-aligned countries, 
laid down the basis for a peaceful political 
solution of these problems, which can be achieved 
only through the withdrawal of foreign troops and 
the elimination of all forms of outside 
intervention.
104.	3n Africa, particularly southern Africa, 
racist and colonialist strongholds still exist, 
while attempts are being made to tum that 
continent into an arena of bloc rivalry. These 
neo-colonialist tendencies threaten the 
independence and security of the coun¬tries of 
the continent and obstruct the positive role 
played by the Organization of African Unity. It 
is high time that the question of Namibia was 
solved, and the long-expected final agreement on 
its accession to full independence should be 
reached at this very session of the general 
Assembly. We believe that this is indispensable 
and will be possible if we exert additional 
efforts and show greater resolve. Success in 
solving the outstanding problem of Namibia would 
show that the most complex issues can finally be 
resolved through negotiations. It would help to 
reawaken the shaken faith in the United Nations. 
On the other hand, procrastination would 
undoubtedly bring the already tense situation in 
this part of the world to the brink of explosion, 
with wider inter¬national implications. The 
liberation of Namibia on the basis of Security 
Council resolution 435 (1978), as well as the 
creation of conditions enabling the people of 
Western Sahara to express its will freely within 
the framework of the right to self-determination, 
would be of the utmost importance for the 
strength¬ening of the independence and the faster 
economic and social development of all African 
countries. The people of Korea has net yet 
exercised its right to unification, in spite of 
the position of the Democratic People's Republic 
of Korea, which de¬serves international support.
105.	Cyprus remains divided. United Nations 
efforts based en clearly formulated positions on 
the establish¬ment of an independent, united and 
non-aligned Cyprus have yielded no results. We 
welcome the continuation of the intercommunal 
talks and hope that they, together with all the 
other efforts being exerted, will bring about a 
just and lasting solution.
106.	In Central America and in the Caribbean 
peo¬ples are fighting for their national and 
social identity and for liberation from all kinds 
of patronage and foreign interference.
107.	The deterioration of the situation in 
Europe is manifested primarily through the 
escalation of the arms race, the introduction and 
deployment of new types of weapons and the 
obstruction of the channels of eco¬nomic, 
cultural and other forms of co-operation among 
European countries. In addition, European 
security is directly affected by the situation 
and security in the broader region of the 
Mediterranean, including the Middle East, as well 
as by the relations between blocs in all parts of 
the world. Therefore, we attach great importance 
to the resumption of the Madrid follow-up meeting 
to the Conference on Security and Co-operation in 
Europe, the successful outcome of which would 
most certainly have a positive impact on 
international relations in general.
108.	Our efforts in the Mediterranean are 
directed to transforming this sea and its 
hinterland from a region of confrontation and 
constant sabre-rattling into a region of overall 
co-operation, security and mutual interaction of 
the cultures of Mediterranean countries and 
peoples. In a word, our efforts should be 
directed towards creating the conditions of 
peace, co-operation and progress for all.
109.	The economic situation is becoming ever 
more critical and a prolonged crisis is 
permeating all areas of the world economy and 
international relations. Although no country is 
immune to certain difficulties, the developing 
countries, which are victims of both the crisis 
in the world economy and the inequitable system 
of international economic relations, are hardest 
hit by such a situation.
110.	The critical situation in the world 
economy is accompanied by ever more frequent 
severing of economic ties, retrogression of 
multilateral economic co-operation and withdrawal 
into one's own narrow boundaries. International 
economic co-operation is stagnating and giving 
way to unilateral and bilateral moves which do 
not lead to solutions but provoke even sharper 
conflicts. The causes of the present crisis lie 
above all in the structure and the existing 
imbalance and inequality of the current system of 
international economic relations. That is the 
source of the constant widening of the economic 
gap between developed and developing countries, 
which not only further destabilizes the world 
economy but also constitutes an increasing danger 
to peace and security in the world.
111.	The greatest responsibility for such a 
state in the world economy is borne by the 
industrially most developed countries. Their 
extremely restrictive eco¬nomic and monetary 
policies have not only led to deep recession and 
increased unemployment but also hampered economic 
growth in developing countries, considerably 
increased their indebtedness and criti-cally 
aggravated their balance of payments.
112.	The present financial crisis which is 
shaking the world economy and the international 
financial system is a direct consequence of the 
longstanding stagnation of the world economy and 
international economic relations. Many countries, 
particularly the developing ones, have found 
themselves in a critical financial situation. The 
fact that the developed countries show 
insufficient understanding of the efforts of 
developing countries to overcome these 
difficulties seriously threatens the economic 
growth and development of the latter, and this 
could have far-reaching political and social 
consequences.
113.	The way out of the present particularly 
difficult economic situation can be found only in 
the strength¬ening of multilateral economic 
co-operation and the establishment of the new 
international economic order. The solution of the 
accumulated economic problems would be in the 
interest not only of developing coun¬tries but 
also of the entire world economy and of progress 
in general. In the context of the present 
situation, which is fraught with a number of 
problems and uncertainties, global negotiations 
within the United Nations system and progress in 
general appear to be the only possible course. 
The launching of global negotiations has never 
been so urgent.
114.	The general unfavorable development of 
the situation in the world has blocked the work 
and the functioning of international 
organizations and almost all multilateral 
institutions. Particularly disquieting is the 
situation in which the United Nations finds 
itself. The Organization is becoming ever more 
helpless in its efforts to play the role of an 
effective guardian of peace, the protector of the 
independence of countries and peoples and a forum 
for solving major inter¬national issues by 
promoting co-operation. The impotence of the 
Security Council was manifested recently in 
connection with the Lebanese crisis, as in 
similar cases in the past, owing to the lack of 
political readiness on the part of the big Powers 
and the abuse of the right of veto. Victims of 
aggression can rely less and less on the United 
Nations for effective support.
115.	The constant deterioration of 
international rela¬tions calls for a most urgent 
global response from the world community. It is 
becoming ever more obvious that the key issues of 
the present-day world cannot be dealt with and 
even less resolved in a bilateral context, 
between blocs and the big Powers. These issues 
can be solved only on the basis of equal 
par-ticipation and joint responsibility of all 
members of the international community in their 
defense of peace as the common heritage of 
mankind, and within the framework of a new system 
of international relations. The movement and 
policy of non-alignment—which is constantly and 
actively contributing to the develop¬ment of a 
new concept of international community and to the 
solving of international issues—have always 
advocated the need for such global responses. 
There¬fore, a strong and independent non-aligned 
movement, which is constantly limiting the areas 
of bloc con¬frontation, narrowing the room for 
the creation of spheres of interest and widening 
the basis for inter¬national co-operation, is 
essential not only to the non- aligned countries 
but also the entire international community.
H7. The non-aligned countries will urge once 
again at the current session that the existing 
tensions be overcome through a dialogue in which 
all countries would participate on equal terms. 
Their assessment that peace cannot be built on a 
balance of terror, the arms race, bloc division, 
spheres of interest, imposition of foreign will 
and diktat upon peoples and countries, has been 
fully confirmed. Not only would such peace be 
fragile but it would also condemn the world to 
perpetual instability. Only such peace enabling 
all countries and peoples to exercise the right 
to free development and equal security can be 
stable and lasting. Those positions of the policy 
and movement of non-alignment are more important 
and crucial today than ever before.
118.	Such a conception of non-alignment is 
founded on the irrepressible aspiration of 
peoples to participate in international life 
freely and on a footing of equality. The validity 
of such an approach is also confirmed by the fact 
that the number of non-aligned countries in the 
world has never been larger, that it constitutes 
today two thirds of the international community, 
that they have neverbeen more determined to 
oppose any policy of force and that resistance to 
the suppression of freedom and equality has never 
been more resolute than now. Indeed, owing to 
non-alignment inde¬pendence today does not amount 
to mere balancing between the blocs or to 
neutrality, but to active involvement in 
international affairs. That is the basis for our 
optimism that a way out of the current crisis can 
be found and that the international community 
must not be engulfed by desperation.
119.	At this session we are confronted with 
the major and responsible task of opposing 
energetically any further deterioration of 
international relations and to begin solving 
issues on which agreement can already be reached. 
The dangers are too imminent and the priorities 
too well-known to allow any hesitation which 
could have irretrievable and unforeseeable 
con-sequences. AH the States Members of the 
United Nations should be actively involved along 
these lines, regardless of ideological, bloc, 
regional and other orientations, and irrespective 
of the level of economic development. Special 
responsibility is borne by coun¬tries which have 
certain special rights due to their military and 
economic power. There is a solid basis of common 
interest for such an effort. Resolute political 
action should be taken for the purpose of 
changing the present state of affairs, broadening 
the foundations of co-operation and returning to 
detente. That would be beneficial to all 
countries.
120.	In order to achieve this, it is necessary 
to proceed to broad political negotiations, aimed 
at halting the arms race and controlling it 
within the framework of the process leading to 
general and complete disar¬mament. Each step 
toward that end would be welcome; it could be 
taken without any danger of diminishing security, 
since the leading nuclear Powers possess a 
sufficient quantity of weapons for multiple 
mutual destruction. If this is not done, the race 
against armaments will be lost. No question of 
prestige or illusory political advantage anywhere 
in the world should prevent talks on the halting 
of the arms race.
121.	Far-reaching decisions on starting the 
nego¬tiating process on all problems are also 
necessary, taking into account that they should 
not infringe upon the legitimate right of all 
peoples and countries to security and an 
independent development. Any com¬promise in this 
sense would be not only amoral but also 
destabilizing. Therefore, such negotiations 
should deal not only with the arms race, because 
the halting of the arms race, and even the 
launching of the process of disarmament, in spite 
of its significance for the problem of world 
peace or war, could not bring about peace and 
security for all peoples unless the use of force 
is restrained.
122.	It is an illusion that stability and 
development can be limited to one part of the 
world, while other parts remain hunting grounds 
and spheres of rivalry and exploitation. It is 
confirmed every day that the big Powers cannot be 
sole arbiters even in their own backyards. That 
is why fundamental changes should take place not 
only in their mutual relations, but also in their 
relations with the rest of the world, proceeding 
from the perception that the world has changed, 
that peace is indivisible, that peoples are not 
ready to accept positions of passive resignation 
or to live in permanent political, economic and 
cultural sub-jugation.
.123. The non-aligned countries have always 
under¬lined the particular importance of and the 
need for the strengthening of the role of the 
United Nations as an irreplaceable forum for the 
maintenance of peace and security in the world 
and for the solving of major international 
problems. The principles and the goals of the 
policy of non-alignment are in their essence 
linked with the principles of the Charter of the 
United Nations, with which they constitute an 
indivisible whole. For this reason the 
non-aligned countries are deeply interested in 
the full implementation of the Charter and of the 
role of the United Nations that inspired its 
creation.
124.	We believe that it is never redundant to 
emphasize that all countries in their 
international behavior should strictly comply 
with the obligations they undertook when signing 
the Charter. We are thinking here above all of 
non-interference in the internal affairs of 
State, the absolute inadmissibility of the use of 
force in international relations, full respect of 
independence, sovereignty, territorial integrity, 
as well as the right of all peoples to decide on 
their own destiny.
125.	The United Nations should become an 
instru¬ment which will enable these principles to 
become everyday practice. The Organization, 
namely its Member States, must strive for the 
establishment of a system of collective security 
which will guarantee freedom and opportunity for 
independent development to every country. The 
present very dramatic moment in international 
relations is the consequence of nu¬merous 
violations of obligations undertaken on the basis 
of the Charter and of the non-implementation of 
the decisions adopted by the General Assembly and 
the Security Council.
126.	A system of international relations 
should be established which would fully secure 
respect for and implementation of decisions 
adopted by the main United Nations bodies. The 
primary responsibility for this is borne by the 
Security Council, which according to the Charter 
is the principal organ for the main¬tenance of 
international peace and security. We consider 
that particular obligations of the permanent 
members of the Security Council for the 
main¬tenance of international peace, respect for 
the principles of the Charter and the 
implementation of the decisions of the United 
Nations should again be pointed out. As a first 
step in that direction we should secure at least 
the full implementation of decisions adopted 
unanimously in the Security Council.
127.	We propose that comprehensive and 
con¬crete action be undertaken for the 
realization of the effective role of the United 
Nations in solving major international issues. We 
consider that there is enough room for the 
promotion of such a role for the United Nations. 
Perhaps this is the right time for a 
com¬prehensive review of the functioning of the 
United Nations, namely, of ways of improving its 
effec¬tiveness. To that end, the experience 
gathered during almost 40 years of existence and 
work of the United Nations should be studied. 
Article 109 of the Charter could serve as the 
basis for such an endeavor, embracing all efforts 
of the Member States and the organs of the United 
Nations. In this way, concrete and practical 
measures for the future could be elaborated.
128.	We believe that a particular role should 
be played by the Secretary-General, who in his 
report has pointed to the existing problems and 
difficulties. We should request him to devote 
particular attention to the effective functioning 
of the United Nations and to suggest adequate 
measures. His efforts can, of course, yield 
results only to the extent to which he will be 
given support by the Member States.
129.	Let me now add a personal note in this 
playdoier on the urgent need to undertake 
concrete measures to strengthen the role of the 
United Nations. There are now assembled in this 
Hall many represen¬tatives with considerable 
experience of the work of the Organization. 
Speaking for myself, in the many years of my deep 
and active involvement in the work of the United 
Nations I have looked to this rostrum where 1 am 
now standing from all possible angles in this 
Hall, from all different vantage points, as a 
member of a delegation, as a permanent 
representative and even as President of the 
General Assembly. We have wit-nessed here many 
historic events and heard the addresses of so 
many statesmen and distinguished figures from all 
over the world. In all those years I have 
listened, probably, to more than a thousand 
speeches and addresses in the general debates of 
the general Assembly alone. Many representatives 
gathered here have done the same. Why should we 
not benefit from our own experience, from the 
many lessons we have been taught, by advancing 
many suggestions on how to strengthen the role of 
the United Nations by improving the organization 
of the work of the General Assembly and its main 
bodies, by improving the procedures and 
effectiveness of the work of this unique world 
organization?
130.	The role of the United Nations and the 
effective¬ness of its work can be strengthened 
and improved first of all by influence from 
outside, with the political willingness of the 
Member States and their Govern¬ments, but it 
could be strengthened also from inside, with a 
better atmosphere for work and a more dedicated 
involvement of all representatives and members of 
the Secretariat. At this historic moment in 
international affairs, with aggravations and 
escalations of all kinds, the time is coming to 
review again the experiences of the past in the 
work of the United Nations and to design new 
moves for strengthening the role and 
effec¬tiveness of the Organization, which, with 
its place in the history of mankind, should never 
be doomed to failure.
131.	In conclusion, may I say that we expect 
the Assembly at this session to contribute to the 
non-use of force against independent countries 
and to securing their free national and social 
development; to render collective resistance to 
the arms race; to contribute to the establishment 
of a universal relaxation of tension; to 
contribute to the launching of global 
negotiations, for which, in spite of all 
difficulties and ambiguities, favorable 
conditions have been created proceeding from the 
fact that all sectors have publicly acknowledged 
that global negotiations are a political and an 
economic necessity of the world today; to give 
impetus to the resolving of crises, primarily 
those which involve the liberation of peoples 
under foreign and colonial domination as well as 
all other crises where security, territorial 
integrity, indepen¬dence and the 
self-determination of countries and peoples are 
jeopardized; and to prevent any encroach¬ment 
upon the sovereignty, territorial integrity and 
independence of peoples and to undertake resolute 
measures against all those who have violated the 
widely accepted principles and goals of the 
United Nations as well as the decisions adopted 
by its bodies.
132.	Otherwise, we should find ourselves faced 
with chaos and world catastrophe. The imposition 
of the policy of faits accomplis as practice in 
international relations must not be allowed.
133.	The delegation of the Socialist Federal 
Republic of Yugoslavia, together with the 
delegations of non- aligned countries and all 
other countries offering their co-operation, will 
make its full contribution to the achievement of 
that goal.
134.	We are aware that the differences in the 
per¬ception of the world will remain, that they 
are constant and ever-enriching elements of its 
pluralistic nature but, in our opinion, they 
should not be incompatible with our common 
interest in maintaining universal peace, which is 
increasingly becoming the pre-condition for the 
survival of humanity.
